DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to the following communications: the Amendment filed July 9, 2021.
	Claims 1-9, 12-15 and 17-21 are pending.  Claims 10-11 and 16 are canceled.  Claim 21 is new.  Claims 1, 5, 19 and 20 are independent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9, 12-13 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim (US 2007/0230253).

    PNG
    media_image1.png
    960
    860
    media_image1.png
    Greyscale

	Regarding independent claim 1, Kim discloses an apparatus (Fig. 33) comprising:
	a substrate (see page 3, par. 0035);
	a memory cell string (Fig. 19) including a body having a length extending in a direction perpendicular to the substrate (Fig. 19 shows a memory cell string having memory cells in a perpendicular direction), and memory cells located in different (Fig. 19 shows memory cells from WL0-WL31), the memory cells stacked one over another within the memory string in the direction perpendicular to the substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0); and
	a module (Fig. 33: 333, 334, 335, 336 and charge pump) configured to:
	erase information, during a first stage of an erase operation, from the memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122);
	determine, during a second stage of the erase operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040); and
	apply a negative voltage to the body of the memory cell string during a time interval between the first and second stage (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify); and
	apply zero volts, during the second stage, to the body of the memory cell string through either a data line coupled to the body of the memory cell string or a source coupled to the body of the memory cell string (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 2, Kim discloses wherein the module comprises a reset circuit to provide either the negative voltage or zero volts, the reset circuit coupled to the body through the data line (Fig. 33: charge pump, 335 and 336 can be labeled as “reset circuit” to apply negative voltage and/or zero volts to the memory cell string and is also electrically coupled through the cell array to the bit lines BLs).
	Regarding claim 3, Kim discloses the module comprises a reset circuit to provide either the negative voltage or zero volts, the reset circuit coupled to the body through the source (Fig. 33: charge pump, 335 and 336 can be labeled as “reset circuit” to apply negative voltage and/or zero volts to the memory cell string and is also physically and electrically coupled to the common source line CSL).
	Regarding claim 4, Kim discloses wherein the apparatus comprises a memory device (Fig. 33: 1400), and the memory device comprises the memory cell string (Fig. 19).
	Regarding independent claim 5, Kim discloses an apparatus (Fig. 33) comprising:
	a substrate (see page 3, par. 0035);
	a memory cell string (Fig. 19) including memory cells located in different levels of the apparatus (Fig. 19 shows memory cells from WL0-WL31), the memory cell string including a body associated with the memory cells (Fig. 19 shows a memory cell string having memory cells in a perpendicular direction), the memory cells located along a length of the body and stacked one over another in a direction perpendicular to the substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	a negative charge pump (Fig. 33: 335-336 and charge pump) including an output to provide a negative voltage (see page 6, Table 4, -18V to the selected word lines); and
(Fig. 33: 333, 334, 335, 336 and charge pump) configured to perform an erase operation on the memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122), the erase operation including a first stage (“page erase scheme 2A,” see page 6, par. 0121-0122) and a second stage (“erase verify operation,” see page 3, par. 0040), the module (Fig. 33: 333, 334, 335, 336 and charge pump) is configured to erase information from the memory cells during the first stage (“page erase scheme 2A,” see page 6, par. 0121-0122) and to determine, during the second stage, whether a state of a selected memory cell of the memory cells reached a target value (“erase verify operation,” see page 3, par. 0040), to couple the output of the negative charge pump to the body of the memory cell string during a time interval between the first and second stages (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), and to apply zero volts, during the second stage, to the body of the memory cell string through either a data line coupled to the body of the memory cell string or a source coupled to the body of the memory cell string (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 6, Kim discloses a conductive region (Fig. 19: WLs, CSL BLs and P-well are conductive regions), wherein:
	the module (Fig. 33: 333, 334, 335, 336 and charge pump) is configured to couple the output of the negative charge pump (Fig. 33: 335-336 and charge pump) to the body of the memory cell string through the conductive region (Fig. 19: WL27, CSL and P-well are conductive regions);
(Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”); and
	the conductive region includes a material having a second conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
	Regarding claim 7, Kim discloses wherein the module (Fig. 33: 333, 334, 335, 336 and charge pump) includes:
	a control circuit (Fig. 33: 335 and 336) to perform the erase operation (“page erase scheme 2A,” see page 6, par. 0121-0122); and
	a reset circuit (Fig. 33: 333 and 334) to couple the output of the negative charge pump to the body of the memory cell string through either a data line coupled to the body of the memory cell string or a source coupled to the body of the memory cell string (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
	Regarding claim 8, Kim discloses wherein the conductive region forms a portion of the source (Fig. 19: CSL).
	Regarding claim 9, Kim discloses wherein the conductive region forms a portion of the data line (Fig. 19: BL).
	Regarding claim 12, Kim discloses wherein the body of the memory cell string includes a first material and a second material coupled to the first material, the first material having a first conductivity type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”), and the (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
	Regarding claim 13, Kim discloses wherein the first material includes a semiconductor material of n-type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a first type “n+”), and the second material includes a semiconductor of p-type (Fig. 10A shows the structure of a memory cell that forms the cell string comprising material of a second type “P-substrate”).
	Regarding claim 21, Kim discloses control gates located in different levels of the apparatus (Fig. 19: control gates of memory cells couple to WL0-WL31) and located along the body of the memory cell string (see Examiner’s Markup Kim’s Figure 19); and
	a conductive region different from the control gates (see Examiner’s Markup Kim’s Figure 19), the conductive region electrically coupled to the body of the memory cell string (see Examiner’s Markup Kim’s Figure 19).
	As discussed above, Kim’s apparatus is substantially identical in structure to the claimed “apparatus,” where the differences reside only in the remaining limitations relating to function of “wherein the module is configured to apply the negative voltage to the body of the memory cell string through the conductive region.”
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
				Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0230253) in view of Itagaki et al. (U.S. 2011/0235421; hereinafter “Itagaki”).
	Regarding claim 14, Kim discloses the limitations with respect to claim 5.
	However, Kim is silent with respect to wherein each memory cells includes a charge storage material, and the charge storage material is polysilicon.
	Similar to Kim, Itagaki teaches an apparatus (Fig. 7) comprising a substrate (Fig. 2: 10, see also pages 3-4, par. 0053), a memory cell string (Fig. 2: MS, see also page 3, par. 0044) including a body having a length extending in a direction perpendicular to the substrate (see page 3, par. 0044), and memory cells located in different levels of the apparatus and located along the body (Fig. 2: MTr1~8).
	Furthermore, Itagaki teaches each memory cells includes a charge storage material, and the charge storage material is polysilicon (see page 4, par. 0063).

	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Itagaki to the teachings of Kim for the purpose of allows manufacturing costs to be curbed, see Itagaki’s page 11, par. 0145.
	Regarding claim 15, Kim discloses the limitations with respect to claim 5.
	However, Kim is silent with respect to wherein each of the memory cells includes a charge storage material, and the charge storage material is silicon nitride.
	Similar to Kim, Itagaki teaches an apparatus (Fig. 7) comprising a substrate (Fig. 2: 10, see also pages 3-4, par. 0053), a memory cell string (Fig. 2: MS, see also page 3, par. 0044) including a body having a length extending in a direction perpendicular to the substrate (see page 3, par. 0044), and memory cells located in different levels of the apparatus and located along the body (Fig. 2: MTr1~8).
	Furthermore, Itagaki teaches each memory cells includes a charge storage material, and the charge storage material is silicon nitride (see page 4, par. 0062).
Since Itagaki and Kim are both from the same field of endeavor, the teachings by Itagaki would have been recognized in the pertinent art of Kim.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Itagaki to the teachings of Kim for the purpose of allows manufacturing costs to be curbed, see Itagaki’s page 11, par. 0145.
Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2007/0230253) in view of Yeh (U.S. 2006/0049448).
	Regarding independent claim 19, Kim teaches a method (see page 3, par. 0035) comprising:
	erasing information, during a first stage of an operation, from memory cells (“page erase scheme 2A,” see page 6, par. 0121-0122) of a memory cell string (Fig. 19), the memory cells of the string located in different levels of a device (Fig. 19 shows memory cells from WL0-WL31), the memory cells located along a length of a body of the memory cell string and stacked one over another in a direction perpendicular to substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	determining, during a second stage of the operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040);
	applying a negative voltage to the body of the memory cell string during a time interval between the first and second stages (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), wherein erasing, determining, and applying are performed by memory device (Fig. 33: 1400), and
	applying zero volts, during the second stage, to the body of the memory cell string during the second stage through the source (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).

	Similar to Kim, Yeh teaches a method of erasing information from memory cell of a memory cell string (see page 6, par. 0066 and 0069).
	Furthermore, Yeh teaches applying a negative voltage to the body of the memory cell string through a source coupled to the body of the memory cell string (Fig. 2C: -20V, Figs. 7B and 10: Vsub = VBL1 = VBL2 = -10V, see also page 6, par. 0066 and 0069).
	Since Yeh and Kim are both from the same field of endeavor, the teachings by Yeh would have been recognized in the pertinent art of Kim.
	Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Yeh to the teachings of Kim for the purpose of erase all of the memory cells coupled in series in a string or multiple strings, see Yeh’s page 6, par. 0066 and 0069.
	Regarding claim 17, Kim in combination with Yeh teaches the combination with respect to claim 19.
	Furthermore, Kim teaches wherein the determining includes obtaining a state of the selected memory cell and comparing a value of the state of the selected memory cell with a target value (“erase verify operation,” see page 3, par. 0040).
	Regarding independent claim 20, Kim teaches a method (see page 3, par. 0035) comprising:
(“page erase scheme 2A,” see page 6, par. 0121-0122) of a memory cell string (Fig. 19), the memory cells of the string located in different levels of a device (Fig. 19 shows memory cells from WL0-WL31), the memory cells located along a length of a body of the memory cell string and stacked one over another in a direction perpendicular to a substrate (Fig. 19 shows memory cells stacked one over another, for example: memory cell connected to WL1 is above the memory cell connected to WL0);
	determining, during a second stage of the operation, whether a state of a selected memory cell of the memory cells is within a target value range (“erase verify operation,” see page 3, par. 0040);
	applying a negative voltage to the body of the memory cell string during a time interval between the first and second stages (see page 6, Table 4, -18V to the selected word lines which are part of the body of the memory cell string and it is applied in the page erase scheme 2A but before the erase verify), wherein erasing, determining, and applying are performed by a memory device (Fig. 33: 1400), and
	applying zero volts, during the second stage, to the body of the memory cell string during the second stage through the source (see page 7, Table 6, Page erase verify without source bias, common source line = 0V).
However, Kim is silent with respect to wherein applying the negative voltage to the body of the memory cell string comprises applying the negative voltage through a source coupled to the body of the memory cell string.
Similar to Kim, Yeh teaches a method of erasing information from memory cell of a memory cell string (see page 6, par. 0066 and 0069).
(Fig. 2C: -20V, Figs. 7B and 10: Vsub = VBL1 = VBL2 = -10V, see also page 6, par. 0066 and 0069).
	Since Yeh and Kim are both from the same field of endeavor, the teachings by Yeh would have been recognized in the pertinent art of Kim.
Therefore, it would have been obvious at the time of the invention was made to a person having ordinary skill in the art to apply the teachings of Yeh to the teachings of Kim for the purpose of erase all of the memory cells coupled in series in a string or multiple strings, see Yeh’s page 6, par. 0066 and 0069.
Regarding claim 18, Kim in combination with Yeh teaches the limitations with respect to claim 20.
Furthermore, Kim teaches applying another negative voltage to the body of the memory cell string after the second stage (Fig. 32 shows a page erase in step 311 where a page erase scheme 2A can be applied, and after 312 is equal “no” and 321 is equal “no” another page erase is performed using a page erase scheme 2A and another negative voltage is applied).
Response to Arguments
Applicant's arguments filed with respect to independent claim 1 have been fully considered but they are not persuasive.
With respect to independent claim 1, first Applicant asserts that Kim fails to disclose a cell string and a substrate in which the cell string includes a body having a length extending in a direction perpendicular to such a substrate with the memory cells 
Kim discloses in Figure 19 a memory cell string that has a body perpendicular on a substrate, i.e. positioned in contact and supported by the top surface of the substrate, according to Kim’s Table 4 in page 6, the substrate on Figure 19 is the pocket P-well.  Furthermore, with the cell string located above the surface of the pocket P-well (perpendicular to the substrate), the memory cells are stacked one above the other, i.e. the cell couple to WL1 is above the cell couple to WL0 and cell couple to WL2 is above the cell couple to WL2.  Therefore, the rejection is considered proper and maintained.
Second, Applicant asserts that Kim’s memory cells are not located in different level of the apparatus and located along the body, see Applicant’s Remarks page 9.  This particular remark is not considered persuasive.
Kim’s memory cells are located in different levels along the memory cell string body, as shown in the Examiner’s Markup Kim’s Figure 9.  For example, the cell couple to WL1 is in a level above the cell couple to WL0 and cell couple to WL2 is in a level above the cell couple to WL2, as described above.  Therefore, the rejection is considered proper and maintained.
Furthermore, Applicant’s asserts that Kim fails to disclose, “apply a negative voltage to the body of the memory cell string during a time interval between the first and second stage,” see Applicant’s Remarks pages 9-10.  This particular remark is not considered persuasive.

For the above reasons, the previously applied rejection is considered proper and maintained.
The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825